Felton, J.
1. The purpose of the small-loan act of 1920 (Ga. *182L. 1920, p. 215, sections 1, 17, 18; Code, §§ 25-301, 25-317, 25-9902), was to regulate the business of making small loans. The penalties provided thereby were designed to punish those who engaged in making small loans “as a business,” and who did not corn-lily with all the provisions of the act after having obtained a license, or those who engaged in business without a license. It necessarily follows that §§ 25-301 and 25-317 must be construed together, and that the words “person, partnership, or corporation,” as they appear in § 25-317, mean “person, partnership, or corporation engaged in the business of making loans of money, credit, goods, or things in action, in the amount or to the. value of $300 or less.” Any other construction would result in penalties against persons not engaged in the small-loan business, and against whom other penalties are otherwise provided by law.
2. A petition in a suit to collect only the principal of a note for $300, which provides for interest at the rate of three and one half per cent, per month, is good as against general demurrer where it does not affirmatively appear that the plaintiff was engaged in the small-loan business. The Code, § 57-101, declares that it shall not be lawful to reserve, charge, or take any rate of interest greater than eight per cent, per annum for any loan or advance of money; and in § 57-112, it is declared that any person, company, or corporation violating the provisions of § 57-101 shall forfeit the entire interest so charged or taken, and that no further forfeiture shall be occasioned, suffered, or allowed. This is the general law of this State with reference to usury, and is applicable to the note sued on, as disclosed by the petition. It was error to sustain the general demurrer.

Judgment reversed.


Sutton, J., concurs.